This decision was not selected for publication in the New Mexico Appellate Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of non-precedential dispositions. Please also note
     that this electronic decision may contain computer-generated errors or other deviations from the
     official paper version filed by the Supreme Court.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF RIO RANCHO,

 3          Plaintiff-Appellant,

 4 v.                                                                     No. A-1-CA-37635

 5 REUBEN PREUT,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF SANDOVAL COUNTY
 8 George P. Eichwald, District Judge

 9 Rio Rancho Office of the City Attorney
10 Gina R. Manfredi
11 Rio Rancho, NM

12 for Appellant

13 Reuben Preut
14 Rio Rancho, NM

15 Pro Se Appellee

16                                  MEMORANDUM OPINION

17 VANZI, Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed and

3 the time for doing so has expired. REVERSED.

4   {2}   IT IS SO ORDERED.



5                                                _______________________________
6                                                LINDA M. VANZI, Judge

7 WE CONCUR:


8 _________________________
9 J. MILES HANISEE, Judge


10 _________________________
11 JULIE J. VARGAS, Judge